Citation Nr: 1732446	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  04-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to exclude posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to October 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of this case was subsequently transferred to the VA RO in Los Angeles, California.

In April 2013, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that an addendum opinion is necessary prior to issuing a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013 the issue of entitlement to service connection for an acquired psychiatric disability, to exclude posttraumatic stress disorder, was remanded to the AOJ for development.  In August 2013, a VA examiner rendered an opinion wherein the Veteran was diagnosed with PTSD and schizophrenia.  Unfortunately, the examiner failed to provide a medical opinion that addresses the nature and etiology of the Veteran's psychiatric condition.  Specifically, the examiner did not opine as to whether it is at least as likely as not that the Veteran has a current psychiatric disorder other than PTSD that is related to his military service.  Thus, prior to the Board making a decision on the matters contained herein, an addendum opinion must be obtained from a VA medical examiner that addressed nature and etiology of the Veteran's psychological condition.


Accordingly, the case is REMANDED for the following action:

1. Obtain all available, relevant VA medical records from the West LA VAMC from October 2008 to present.

2. Only after associating these records with the file, to the extent they exist, the AOJ should refer the Veteran's claims file to the August 2013 VA examiner, or if she is unavailable, to another suitably qualified VA examiner for a clarifying VA addendum opinion as to the nature and etiology of the Veteran's current schizophrenia diagnosis.  An examination is only needed if deemed necessary by the VA examiner.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran has a current psychiatric disorder that is  related to his military service.  The examiner is advised that service records do document the Veteran was struck in the back with an oxygen tank, and he states he "hasn't been the same since," but there is NO verification he was knocked overboard or into the safety net.

3. Then, readjudicate the issue on appeal and if any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




